        Case 4:20-md-02951-HSG Document 38 Filed 01/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                     NORTHERN DISTRICT OF CALIFORNIA

10   IN RE STUBHUB REFUND LITIGATION        Case No. 4:20-md-02951-HSG
11                                          MODIFIED ORDER SETTING BRIEFING
                                            SCHEDULE AND HEARING OF
12                                          DEFENDANT’S MOTION TO COMPEL
                                            ARBITRATION
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                MODIFIED ORDER SETTING BRIEFING AND
                                                                              HEARING
                                                             OF ARBITRATION MOTION
                                                                (No. 4:20-md-02951-HSG)
          Case 4:20-md-02951-HSG Document 38 Filed 01/19/21 Page 2 of 2



 1                                               ORDER

 2            Having considered the parties’ joint stipulation, and good cause appearing, the Court

 3   HEREBY ORDERS the following schedule and page limitations:
 4

 5
      Event                                           Date
 6
      Defendant’s motion to compel arbitration (30-   February 12, 2021
 7    page limit)

 8    Plaintiffs’ opposition to motion to compel      March 19, 2021
      arbitration (30-page limit)
 9
      Defendant’s reply in support of motion to       April 2, 2021
10
      compel arbitration (20-page limit)
11
      Hearing on Defendant’s motion to compel         April 15, 2021 at 2:00 p.m.
12    arbitration

13

14            IT IS SO ORDERED.
15   Dated: 1/19/2021
16                                            Hon. Haywood S. Gilliam, Jr.
                                              United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                             MODIFIED ORDER SETTING BRIEFING AND
                                                                                           HEARING
                                                                          OF ARBITRATION MOTION
                                                                             (No. 4:20-md-02951-HSG)
